ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant again strenuously insists that the facts in this case are wholly insufficient to justify and sustain his conviction of the offense of an assault with intent to murder. In view of the fact that we did not set out all the salient facts in our original opinion, we deem it proper to here supplement the same by showing that in addition to the testimony of the doctor briefly stated therein, he further testified:
“The wound I have just described, from its nature and the manner of its infliction, in the absence of proper medical care, very probably would have produced death; and as a rule it will, without interference. I would say that if he hadn’t had immediate and proper attention, that the wound inflicted on Charlie Green, from its nature, was a wound that would be reasonably calculated to produce death. I would say it would produce death, without any interference. * * * Yes, a knife with a three-inch blade, stabbed in the neck, could produce death.”
*450Furthermore, it was shown that the injured party was confined to his bed from the wound for a period of fifteen days.
In our opinion, the facts in this case are much stronger than those in Hunt v. State, 250 S. W. 168; Sofge v. State, 111 S. W. (2d) 720, and the other cases cited by appellant.
Believing that the case was properly disposed of on the original submission, the motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judg'es of the Court of Criminal Appeals and approved by the Court.